IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-785

                                       No. COA21-455

                                   Filed 6 December 2022

     Guilford County, No. 20 JA 512

     IN THE MATTER OF: J.N.J.

           Appeal by Respondent-Mother from orders entered 22 July 2020, 29 July 2020,

     and 18 May 2021 by Judge Marcus A. Shields in Guilford County District Court.

     Heard in the Court of Appeals 9 February 2022.


           Mercedes O. Chut for Petitioner-Appellee Guilford County Department of
           Health and Human Services.

           Kimberly Connor Benton for Respondent-Appellant Mother.

           Parker Poe Adams & Bernstein LLP, by Collier R. Marsh, for the Guardian ad
           Litem.


           JACKSON, Judge.


¶1         Respondent-Mother argues that (1) the trial court’s findings are insufficient

     because they merely restate allegations from the Petition and are unsupported by

     clear and convincing evidence; (2) the remaining supported findings do not support

     an adjudication of neglect and dependency; and (3) the trial court failed to make

     necessary constitutional findings in order to properly apply the best interest of the

     child standard. First, we hold that while some minor portions of the findings are

     unsupported and must be disregarded, the remaining portions are supported by clear
                                               IN RE: J.N.J.

                                              2022-NCCOA-785

                                             Opinion of the Court



     and convincing evidence. Moreover, despite mirroring language from the Petition,

     we are confident that the trial court used a process of logical reasoning when making

     its ultimate findings. Second, we hold that these findings support the conclusion that

     Jason1 was neglected and dependent, and therefore affirm the trial court’s order on

     adjudication.    Lastly, because we hold that Respondent-Mother’s constitutional

     argument was not properly preserved for our review, we do not address its merits.

                                        I.      Background

¶2          On 28 July 2019, Respondent-Mother gave birth to Jason. The following day,

     a report was filed with the Guilford County Department of Health and Human

     Services (“DHHS”) originating this case because Respondent-Mother had other

     children in DHHS custody at the time. Due to his premature birth at 25 weeks, Jason

     remained hospitalized for treatment of various medical conditions. Jason was on a

     breathing tube and was consequently prohibited from being in contact with smoke,

     smoke particulate, and residue due to his respiratory condition. Jason’s home and

     any car he traveled in also had to be free of smoke residue. His doctors also required

     Jason to be supervised 24 hours a day, necessitating two full-time caretakers.

     Because Jason needed a tracheal tube and ventilator, both caretakers needed to be

     medically trained to care for him and use the necessary equipment.



            1 The parties stipulate to the use of this pseudonym for ease of reading and to protect
     the child’s privacy.
                                             IN RE: J.N.J.

                                            2022-NCCOA-785

                                           Opinion of the Court



¶3         On 30 July 2019, Social Worker R. Turner visited Jason and Respondent-

     Mother at the hospital. During the visit, Respondent-Mother admitted that she had

     other children in DHHS custody and did not have visitation with them. Respondent-

     Mother also told Social Worker Turner that she did not know who Jason’s father was

     and that she believed he was conceived at a party in Atlanta where she had sex with

     multiple people while intoxicated.        DHHS was concerned about Jason’s medical

     issues, Respondent-Mother’s other children in custody, and the circumstances of

     Jason’s conception.      Based on Respondent-Mother’s history with DHHS, Social

     Worker Turner was concerned about Respondent-Mother’s poor decision-making and

     lack of improvement after taking mandated parenting classes.

¶4         Eventually, Respondent-Mother identified Jason’s father and provided his

     contact information to Social Worker Turner. Respondent-Father2 alleged that he

     had instructed Respondent-Mother to lie about Jason’s parentage, specifically

     instructing her to tell the story that she had engaged in unprotected sex with multiple

     people at a party. Respondent-Mother admitted to following Respondent-Father’s

     instruction and lying to DHHS.

¶5         In October 2019, Social Worker Young visited Respondent-Mother’s home to

     determine if it would be an appropriate home for Jason when he was released from




           2   Respondent-Father is not a party to this appeal.
                                          IN RE: J.N.J.

                                         2022-NCCOA-785

                                        Opinion of the Court



     the hospital. At this visit, she discovered that Respondent-Mother was living with

     an unknown roommate and observed that the home smelled like incense had been

     burning, both of which concerned DHHS.               Separately, a nurse who visited

     Respondent-Mother’s home also detected a “smoky smell.” A home visit was also

     conducted by Social Worker Turner for Respondent-Father’s home sometime in

     October. At this visit, Social Worker Turner observed multiple ashtrays, a glass bong,

     a tobacco smoke odor, and the odor of what could have been marijuana. Although

     Respondent-Father denied the bong belonged to him, he admitted to smoking

     cigarettes and marijuana.

¶6         A background check was conducted on Respondent-Father, and DHHS

     discovered   multiple   criminal   convictions,    including   assault   on   a   female,

     communicating threats, assault with intent to inflict serious injury, misdemeanor

     child abuse, contributing to the delinquency of a minor, resisting a public officer,

     assault with a deadly weapon on a government official, as well as various drug,

     larceny, and robbery convictions. Additionally, during the home visit, Social Worker

     asked Respondent-Father about a 911 call for a domestic disturbance, and he advised

     that an altercation occurred when the mother of another child of his discovered his

     involvement with Respondent-Mother. This altercation between Respondent-Father

     and the mother resulted in the 911 call, and the mother and her child moved out of

     the home.
                                          IN RE: J.N.J.

                                        2022-NCCOA-785

                                       Opinion of the Court



¶7         On 6 December 2019, Social Worker Turner and hospital staff met with

     Respondent-Mother and Respondent-Father to discuss Jason’s discharge from the

     hospital. Jason’s parents advised DHHS that they were not living together or in a

     relationship but would be co-parenting.           DHHS was concerned with this

     arrangement, because Jason needed two caretakers living in the home with him to

     provide 24-hour medical care. Respondent-Father informed DHHS that he had not

     yet spoken with his employer about Jason’s needs or his work schedule and that he

     “sleeps really hard and has a difficult time with hearing alarms.” Social Worker

     Turner asked Respondent-Mother who Jason’s two caretakers would be if placed in

     her care, and Respondent-Father instructed Respondent-Mother not to answer the

     question. Respondent-Mother did not directly answer the question or identify anyone

     by name but vaguely indicated that she had “supports.”

¶8         After the December meeting, Respondent-Father recommended his brother

     and sister-in-law as a potential placement option. However, the couple expressed

     that they were no longer interested in being caretakers for Jason due to their concerns

     with Respondent-Mother’s behavior and the possibility that they were moving to a

     new home. Social Worker Turner also contacted Respondent-Father’s mother, who

     advised that she could not be a placement option and did not have any other family

     members that could be considered for placement.          At a later meeting between

     Respondent-Mother and Social Worker Turner, Respondent-Mother again failed to
                                            IN RE: J.N.J.

                                           2022-NCCOA-785

                                          Opinion of the Court



       provide other placement options.

¶9             Meanwhile, while Jason was hospitalized, the case for his sisters was still

       pending.    A permanency planning hearing for Jason’s sisters was held on 20

       November 2019. The permanency planning order,3 entered on 9 December 2019,

       changed the primary permanent plan from reunification to adoption, with a

       secondary plan of reunification. The sisters remained in DHHS custody. The trial

       court found that the barriers to reunification were, inter alia: (1) the juveniles were

       afraid to return home; (2) Respondent-Mother’s inability to demonstrate what she

       learned in domestic violence classes; (3) Respondent-Mother’s inability to verbalize

       why her children came into DHHS custody or her role in that outcome; (4)

       Respondent-Mother’s minimization of the effects of domestic violence on her children;

       (5) Respondent-Mother’s admission that she had intercourse with an unidentified

       man at a party while intoxicated; (6) Respondent-Mother’s honesty; and (7)

       Respondent-Mother’s violation of a court order and failure to comply with her case

       plan.

¶ 10           The Petition and non-secure custody order for Jason were filed six months after

       his birth, on 30 January 2020, while he was still in the hospital. The Petition alleged




               3At Jason’s hearing on adjudication, Judge Shields took judicial notice of the
       permanency planning order in Jason’s sisters’ pending case, in which he was also the
       presiding judge.
                                           IN RE: J.N.J.

                                         2022-NCCOA-785

                                        Opinion of the Court



       that Jason did not receive proper care, supervision, or discipline, lived in an

       environment injurious to his welfare, and Jason’s parents were unable to provide for

       his care or supervision and lacked an appropriate childcare arrangement. At the time

       the Petition was filed, Respondent-Father had not completed any of the necessary

       training to care for Jason, and Respondent-Mother had completed some but not all of

       the training. Neither parent had an appropriate, smoke-free home, and the parents

       also had not provided an alternative, suitable two-caretaker home to meet Jason’s

       medical needs.

¶ 11         At the first non-secure custody hearing in February 2020, both Respondent-

       Mother and Respondent-Father were prohibited from visiting with Jason because

       they admitted to smoking. At the second non-secure custody hearing in April 2020,

       Respondent-Mother was granted supervised visits with Jason at the hospital,

       provided she was smoke, particulate, residue, and odor free. She was not permitted

       to drive her car to the visit unless she provided DHHS with a receipt showing that it

       had been professionally cleaned and was smoke-free. Jason remained hospitalized

       until 28 April 2020, when he was placed in a foster home.

¶ 12         The hearing on adjudication was held over two days, on 5 June 2020 and 1 July

       2020. Two social workers, R. Turner and K. Young, testified on behalf of DHHS. On

       22 July 2020, the trial court adjudicated Jason a neglected and dependent juvenile.

       An amended adjudication order was filed on 29 July 2020 to correct the file number.
                                              IN RE: J.N.J.

                                             2022-NCCOA-785

                                         Opinion of the Court



       The trial court conducted a hearing on disposition on 12 February and 12 March 2021.

       On 18 May 2021, the disposition order was entered. Respondent-Mother timely filed

       a Notice of Appeal from the adjudication and disposition orders and an Amended

       Notice of Appeal to include the amended adjudication order.

                                       II.     Discussion

¶ 13         Respondent-Mother argues that (1) the trial court’s findings are insufficient

       because they merely restate allegations from the Petition and are unsupported by

       clear and convincing evidence; (2) the remaining supported findings do not support

       an adjudication of neglect and dependency; and (3) the trial court failed to make

       necessary constitutional findings in order to properly apply the best interest of the

       child standard. We address each argument in turn.

       A. Standard of Review

¶ 14         For adjudications in abuse, neglect, or dependency cases, the standard of

       review is whether the findings of fact are supported by clear and convincing evidence.

       In re J.A.M., 372 N.C. 1, 8, 822 S.E.2d 693, 698 (2019). See N.C. Gen. Stat. § 7B-805

       (2021). However, we do not review challenged findings that are unnecessary to

       support a trial court’s determination. See In re S.R.F., 376 N.C. 647, 654, 656, 2021-

       NCSC-5, ¶ 16, 19. See also In re C.J., 373 N.C. 260, 262, 837 S.E.2d 859, 860 (2020)

       (declining to review challenged findings unnecessary to support the grounds for

       adjudication). Unsupported findings or portions of findings are disregarded, and we
                                           IN RE: J.N.J.

                                         2022-NCCOA-785

                                        Opinion of the Court



       review only the proper findings when determining whether the findings of fact

       support the conclusions of law. See S.R.F., 376 N.C. at 654, 656, 2021-NCSC-5 ¶ 16,

       19.   Findings of fact supported by clear and convincing evidence are “deemed

       conclusive even if the record contains evidence that would support a contrary

       finding.” In re B.O.A., 372 N.C. 372, 379, 831 S.E.2d 305, 310 (2019). Conclusions of

       law are reviewed de novo. In re M.H., 272 N.C. App. 283, 286, 845 S.E.2d 908, 911

       (2020) (citation omitted).

       B. Findings of Fact

¶ 15         Respondent-Mother argues that the trial court’s findings are insufficient

       because they merely restate allegations from the petition and are unsupported by

       clear and convincing evidence. While we agree that portions of the trial court’s

       findings are unsupported, we hold that the remaining supported findings are

       sufficient to support the trial court’s adjudication of Jason as neglected and

       dependent.

¶ 16         The Juvenile Code provides that adjudication orders “shall be in writing and

       shall contain appropriate findings of fact and conclusions of law.” N.C. Gen. Stat.

       § 7B-807(b) (2021). These factual findings “must be the specific ultimate facts[,]

       sufficient for the appellate court to determine that the judgment is adequately

       supported by competent evidence.” In re H.P., 278 N.C. App. 195, 202, 2021-NCCOA-

       299, ¶ 23 (internal marks and citation omitted).
                                            IN RE: J.N.J.

                                          2022-NCCOA-785

                                         Opinion of the Court



¶ 17         Acknowledging the reality that trial courts in our State have “little or no

       support staff to assist with order preparation,” we have repeatedly held that

                    it is not per se reversible error for a trial court’s fact
                    findings to mirror the wording of a petition or other
                    pleading prepared by a party. Instead, this Court will
                    examine whether the record of the proceedings
                    demonstrates that the trial court, through processes of
                    logical reasoning, based on the evidentiary facts before it,
                    found the ultimate facts necessary to dispose of the case. If
                    we are confident the trial court did so, it is irrelevant
                    whether those findings are taken verbatim from an earlier
                    pleading.

       In re J.W., 241 N.C. App. 44, 48-49, 772 S.E.2d 249, 253 (2015).

¶ 18         Here, the following relevant findings were not challenged by Respondent-

       Mother, are supported by clear and convincing evidence from the Record, and are

       therefore binding on appeal:

                    8.     [Respondent-Mother] has two (2) other minor
                    children who are not the subject of this proceeding . . . .
                    The juveniles are currently in the custody of the Guilford
                    County Department of Health and Human Services,
                    pursuant to a Petition and non-secure custody order filed
                    April 20, 2019, alleging neglect and dependency. The
                    current plan for the juveniles was changed to adoption
                    pursuant to a Permanency Planning Hearing on November
                    20, 2019 with the Order for that hearing entered by the
                    Court on December 11, 2019. Pursuant to that Order, the
                    plan was changed to adoption based on [Respondent-
                    Mother’s] lack of compliance with the majority of her case
                    plan for those juveniles, which include the mother’s failure
                    to successfully demonstrate improvement in her decision-
                    making regarding parenting and relationships; the
                    mother’s understanding of domestic violence; and the
                                            IN RE: J.N.J.

                                           2022-NCCOA-785

                                          Opinion of the Court



                    mother’s ability to properly vet partners. The Court took
                    judicial notice of the Permanency Planning Hearing Order
                    entered on December 11, 2019 pursuant to the hearing held
                    on November 20, 2019 in the companion sibling case.

                    ...

                    11.    No appropriate relative placements have been
                    identified.

¶ 19         Respondent Mother, however, challenges Findings of Fact 14 through 27 of the

       trial court’s order on adjudication. Specifically, she argues that “Findings of Fact

       #14-27 are nothing more than mere reiterations of statements to [DHHS] and are not

       supported by the evidence, and there is no evidence the trial court used any logical

       reasoning to make its ultimate findings of fact.” While Respondent-Mother “does not

       deny [DHHS] presented some evidence” at the hearing, she takes issue with the fact

       that “[t]he court verbatim adopted its findings of fact from Exhibit A” and, in her

       view, “failed to use logical reasoning to make findings of the ultimate facts.”

¶ 20         Omitting minor unsupported details, we hold that the following challenged

       findings are supported by clear and convincing evidence:

                    14.     The Guilford County Department of Health and
                    Human Services received a report on July 29, 2019.
                    Reporter stated that [Respondent-Mother] gave birth to a
                    newborn baby on July, 28 2019. Reporter stated that the
                    infant was born at 25 weeks and will remain in the NICCU
                    [sic] for a while. Reporter advised [Respondent-Mother]
                    has other kids in the custody of GCDHHS. At that time,
                    [Respondent-Mother] refused to give the name of the
                    biological father.
                       IN RE: J.N.J.

                      2022-NCCOA-785

                     Opinion of the Court



15.     On July 30, 2019 Social Worker Turner went to the
Greensboro Women’s Hospital and spoke with
[Respondent-Mother] . . . .        Social Worker Turner
addressed the allegations and inquired about [Respondent-
Mother’s] plan. [Respondent-Mother] advised that she
currently has a foster care case with her two daughters
. . . . [Respondent-Mother] shared that visitation was
stopped by the Department . . . . Social Worker Turner
asked for the name of [Jason’s] father, and [Respondent-
Mother] stated that she honestly did not know because it
could be one of several men with whom she had intercourse
at a party in a different state during the holiday season of
2018. Social Worker Turner requested any names or any
information she could recall, and [Respondent-Mother]
stated that she had no information.

16.    On August 16, 2019, the Department held a Child
and Family Team Meeting (CFT) . . . . During this meeting
the issues discussed were as follows: (1) CPS report
received on July 29, 2019; (2) newborn child was born with
medical issues; (3) [Respondent-Mother’s] other children
currently in DSS custody[;] and (4) safety concerns for this
child. [Respondent-Mother] stated that she has worked her
case plan, and her situation is not the same as when her
other children came into custody. The Department was
also concerned as to who the father is of this child.
[Respondent-Mother] stated that she did not know who the
father was . . . . [Respondent-Mother] gave [] names, one
of which . . . she advised was the homeowner of where the
party was where she became heavily intoxicated and
engaged in sexual relations. [Respondent-Mother] stated
that it was an emotional time for her as her children were
taken into custody, so she went out on the town in Atlanta.
[Respondent-Mother] appeared to know nothing about the
men she slept with. [Respondent-Mother] stated that she
just signed a lease to her new house. [Respondent-Mother]
presented a copy of the lease. [DHHS] explained that the
Department continues to be concerned about the choices
that she is making and concerned about her not
                         IN RE: J.N.J.

                       2022-NCCOA-785

                      Opinion of the Court



demonstrating parenting skills that she has learned in her
parenting classes. . . . [Respondent-Mother] is currently in
therapy with Ms. [M.] Seeley and there have been concerns
by the Department as to whether she is providing
appropriate     treatment       to     [Respondent-Mother].
[Respondent-Mother] was asked about the current status
of her newborn and she advised that he is in the NICU born
at 25 weeks, currently 28 weeks gestational. Not ready for
discharge for 6 more weeks. [Respondent-Mother] was
breast feeding. . . . [Jason was] on a breathing machine
until he can breathe on his own. . . .

17.    [I]n August . . . 2019, [Social Worker] Turner
received an email from [Respondent-Mother] advising that
she found the father of [Jason] and provided his contact
information.

18.     [I]n August . . . 2019, [Social Worker] Turner . . . met
with [Respondent-Father] and collected a DNA sample to
determine paternity. [Social Worker] Turner inquired
about his plan for the child and any other placement
options for him. [Respondent-Father] advised that he
would be taking care of [Jason] and maybe [Respondent-
Father’s] mother, but he was not certain if she could. . . .
[Respondent-Father’s] criminal record . . . reflects various
larceny and robbery charges as well as assault with a
deadly weapon on a government official, resisting public
officer, . . . contributing to the delinquency of a minor, . . .
assault on a female, communicating threats, assault with
intent to inflict serious injury, and misdemeanor child
abuse.

...

21.    . . . Social Worker Turner conducted a home visit
with [Respondent-Father] and noted that the home had an
odor of lingering smoke residue [and] that of cigarettes and
what appeared to be marijuana. Social Worker Turner
noticed various ashtrays . . . and a glass bong in a back
room/den area of the home. [Social Worker] Turner
                        IN RE: J.N.J.

                       2022-NCCOA-785

                     Opinion of the Court



addressed the smoke odors and smoking paraphernalia.
[Respondent-Father] denied owning the glass bong pipe
but stated that he does engage in marijuana and cigarette
use. Social Worker Turner inquired about the status of his
relationship with [Respondent-Mother]. He advised that
they were in [a]. . . relationship . . . . [Respondent-Father]
advised that he knew [Respondent-Mother] was pregnant
from the beginning of her pregnancy and he has always
known that the child was his. . . .

22.    On November 20, 2019, Social Worker Turner was
informed that the plan for [Respondent-Mother’s]
daughters had been changed to adoption due to
[Respondent-Mother] being out of compliance with the
majority of her case plan, including not being able to
successfully demonstrate a change in improving her
decision-making regarding parenting and relationships,
understanding of domestic violence and properly vetting
partners.

23.    On December 6, 2019, a Child and Family Team
meeting (CFT) was held at Wake Forest Baptist Hospital
NICU. The attendees included: [Respondent-Father],
[Respondent-Mother], . . . [R.] Miller- MD-Neonatology, [J.]
Kerth-Nurse Practitioner-Pediatric Pulmonology, [S.]
Crabtree-Pediatric Pulmonology Attending . . . .        The
medical team advised of the child’s medical needs including
a tracheal tube, a ventilator and ongoing developmental
needs due to underdeveloped airways and his premature
status. Medical Staff advised that there would need to be
2 fully trained 24-hour caregivers prior to discharge.
Restrictions included no smoking in the home, vehicles or
smoke residue on the hands or clothes of anyone providing
care for or being with [Jason]. [Respondent-Father]
advised that he needed to take some time and consider the
information and speak with his employer. He shared that
he is a very hard sleeper and doesn’t hear alarms while
sleeping . . . . During the CFT, [Respondent-Father] stated
that he encouraged [Respondent-Mother] to be dishonest
                       IN RE: J.N.J.

                      2022-NCCOA-785

                     Opinion of the Court



with the Department about her initial story about [Jason’s]
conception and naming the father. [Respondent-Mother]
advised that this was true. Social Worker Turner inquired
about the current status of their relationship and their
plan for his care. [Respondent-Mother] advised that they
were only co-parenting. Social Worker Turner asked what
that meant and what that looked like . . . . Social Worker
Turner asked who the trained caretakers would be for
[Jason] as [Respondent-Father] expressed his plan to care
for him. Social Worker Turner asked whose home would
be the primary residence and whether the other parent
would join them at that home. [Respondent-Father]
instructed [Respondent-Mother] not to answer Social
Worker Turner. After the CFT was concluded, Nurse
Merrill advised that when she visited [Respondent-
Mother’s] home, there was a “smokey [sic] smell” that she
would be working with [Respondent-Mother] on the smell.

24.    [I]n December . . . 2019, a meeting was held with
[Respondent-Mother] per her request . . . .             The
Department’s concerns were re-explained to [Respondent-
Mother] as well as other placement options including
transfer of custody to caretakers identified by [Respondent-
Father] and she was asked if she had any other placement
options for the child and she advised she did not have any
additional placement options.

25.     . . . Social Worker Turner spoke with . . .
[Respondent-Father’s] sister in-law and identified
caretaker. [Respondent-Father’s sister in-law] advised
that . . . she and her husband felt that there were too many
concerns regarding [Respondent-Mother], and they would
no longer [be] interested in being the caretakers for
[Jason].

26.   . . . Social Worker Turner called and spoke with . . .
[Respondent-Father’s] brother and desired potential
caretaker. [Respondent-Father’s brother] advised that he
and his wife have decided to no longer be the caretakers for
[Jason]. . . . [Social Worker] Turner asked if their mother
                                            IN RE: J.N.J.

                                           2022-NCCOA-785

                                          Opinion of the Court



                    would be an option and [Respondent-Father’s brother]
                    stated that they had not discussed it since she was caring
                    for another grandchild and they did not want to add
                    additional burdens to her[.]

                    27.    . . . Social Worker Turner phoned . . . paternal
                    grandmother of [Jason] and inquired about her interest
                    and ability to be a possible caretaker and placement option
                    for [Jason]. [She] advised that she would not be able to care
                    for or be a placement option for [Jason].

¶ 21         Respondent-Mother relies primarily on In re H.P., 278 N.C. App. 195, 2021-

       NCCOA-299, to support her argument that these findings, which closely track the

       language of Exhibit A to the Petition, are mere recitations that do not demonstrate

       that the trial court exercised logical reasoning. However, in In re H.P., this Court

       held that the trial court did not “through the process of logical reasoning, find the

       ultimate facts necessary to dispose the case” where “no evidence to support the

       allegations in Exhibit A was presented at the adjudication and disposition hearing,

       and several of the allegations in Exhibit A could not be substantiated[.]” 278 N.C.

       App. at 204, 2021-NCCOA-299 at ¶ 26 (internal marks and citation omitted)

       (emphasis added). In addition to many of the findings being “mere recitations” from

       the petition’s exhibit, this Court held that (1) “[f]our of the trial court’s findings

       expressly state that ‘there was not evidence’ to support other allegations the trial

       court found as fact in the adjudication order”; (2) “three other findings of fact by the

       trial court recognize that there was insufficient evidence to support the allegations
                                              IN RE: J.N.J.

                                            2022-NCCOA-785

                                           Opinion of the Court



       accepted as fact in other findings”; (3) many of the statements included in the findings

       “were not corroborated by any of the testimony given at the adjudication hearing”;

       and (4) “[t]he contents of Exhibit A[,]” where the language was lifted for the findings

       of fact, “are contradictory on its face and, therefore, not competent evidence.” Id. at

       203-04, 2021-NCCOA-299 at ¶ 24-28.

¶ 22            Here, unlike in In re H.P., many of the allegations in Exhibit A to the Petition

       were supported by evidence presented at the hearing. At the hearing on adjudication,

       which spanned two days, DHHS presented the testimony of two social workers, one

       of whom corroborated many of the allegations in the Petition. Although some minor

       details from the Petition were not supported by testimony at the hearing, including,

       inter alia, specific dates, names of persons, and a handful of statements, these

       unsupported details, which were omitted from our recitation above, were not

       necessary to adjudicate Jason as neglected or dependent, as demonstrated further

       below.     Moreover, unlike In re H.P., here, the findings of fact were not self-

       contradictory and did not depend on allegations that lacked sufficient evidence.

¶ 23            We therefore hold that all of the above findings are supported by the social

       workers’ testimony at the adjudicatory hearing. Based on this evidence and the trial

       court’s detailed orally rendered judgment, “the record of the proceedings

       demonstrates that the trial court, through processes of logical reasoning, based on

       the evidentiary facts before it, found the ultimate facts necessary to dispose of the
                                             IN RE: J.N.J.

                                            2022-NCCOA-785

                                           Opinion of the Court



       case.” In re J.W., 241 N.C. App. at 48-49, 772 S.E.2d at 253.            Because we are

       confident that the trial court used logical reasoning to reach its findings, “it is

       irrelevant whether those findings are taken verbatim from an earlier pleading.” Id.

       Further, because we do “not review challenged findings that are unnecessary to

       support the trial court’s determination[,]” and unsupported findings or portions of

       findings are similarly disregarded, In re S.R.F., 376 N.C. at 654, 656, 2021-NCSC-5

       ¶ 16, 19, we will review only the above findings when determining whether the

       findings of fact supported the trial court’s determination that Jason was neglected

       and dependent.

       C. Neglect

¶ 24         A “neglected juvenile” is defined by statute as “[a]ny juvenile . . . whose parent,

       guardian, custodian, or caretaker does . . . not provide proper care, supervision, or

       discipline[,]” or “[c]reates or allows to be created a living environment that is injurious

       to the juvenile’s welfare.” N.C. Gen. Stat. § 7B-101(15)(a), (e) (2021). “In neglect

       cases involving newborns,” or in Jason’s case as a medically fragile infant, “the

       decision of the trial court must of necessity be predictive in nature, as the trial court

       must assess whether there is a substantial risk of future abuse or neglect based on

       the historical facts of the case.” In re J.A.M., 372 N.C. 1, 9-10, 822 S.E.2d 693, 699

       (2019) (internal quotation marks and citation omitted).
                                             IN RE: J.N.J.

                                            2022-NCCOA-785

                                           Opinion of the Court



¶ 25         “To adjudicate a juvenile neglected, some physical, mental, or emotional

       impairment of the juvenile or a substantial risk of such impairment as a consequence

       of the failure to provide proper care, supervision, or discipline is required.” In re R.B.,

       280 N.C. App. 424, 432, 2021-NCCOA-654, ¶ 18 (internal quotation and citation

       omitted). See also In re Padgett, 156 N.C. App. 644, 648, 577 S.E.2d 337, 340 (2003)

       (“Where there is no finding that the juvenile has been impaired or is at substantial

       risk of impairment, there is no error if all the evidence supports such a finding.”).

       “Similarly, in order for a court to find that the child resided in an injurious

       environment, evidence must show that the environment in which the child resided

       has resulted in harm to the child or a substantial risk of harm.” In re K.J.B., 248

       N.C. App. 352, 354, 797 S.E.2d 516, 518 (2016) (citation omitted). A court “need not

       wait for actual harm to occur to the child if there is a substantial risk of harm.” In re

       D.B.J., 197 N.C. App. 752, 755, 678 S.E.2d 778, 780 (2009) (quotation and citation

       omitted).

¶ 26         The prior adjudication of a sibling as neglected may not, standing alone,

       support an adjudication of neglect. In re J.A.M., 372 N.C. at 9-10, 822 S.E.2d at 699

       (2019). Instead, additional factors must be present “‘to suggest that the neglect . . .

       will be repeated.’” Id. (citing In re J.C.B., 233 N.C. App. 641, 644, 757 S.E.2d 213

       (2014). A parent’s failure to correct the conditions that lead to the prior adjudication

       of neglect, including the failure to address domestic violence, may support the
                                             IN RE: J.N.J.

                                           2022-NCCOA-785

                                          Opinion of the Court



       likelihood of the repetition of neglect. See In re D.L.W., 368 N.C. 835, 843-44, 788

       S.E.2d 162, 167-68 (2016) (holding that the trial court’s findings regarding ongoing

       domestic violence in the home after the prior adjudication of neglect “support[ed] the

       conclusion that there would be a repetition of neglect based upon the juveniles’ living

       in an environment injurious to their welfare”) (cleaned up).

¶ 27           Here, the trial court adjudicated Jason neglected, as defined by N.C. Gen. Stat.

       § 7B-101(15).

¶ 28           We are “required to consider the totality of the evidence to determine whether

       the trial court’s findings sufficiently support its ultimate conclusion that” Jason is a

       neglected juvenile. In re F.S., 268 N.C. App. 34, 43, 835 S.E.2d 465, 471 (2019). As

       described above, because of his premature birth, Jason was a medically fragile

       juvenile. Even when the Petition was filed six months after his birth, Jason remained

       hospitalized for his safety. Jason had difficulty breathing on his own, and hospital

       staff advised that in order for him to be released from the NICU, Jason needed two

       full-time caretakers medically trained to use and monitor his breathing equipment.

       Jason was not permitted to be near smoke odor, residue, or particulate in his home

       or transportation, which would interfere with his health and ability to breathe.

       Therefore, his caretakers had to be clean of smoke odor, residue, and particulate as

       well.
                                            IN RE: J.N.J.

                                          2022-NCCOA-785

                                         Opinion of the Court



¶ 29         First, the trial court properly concluded that Respondents were unable to

       provide proper care and supervision for Jason. The trial court found that neither

       Respondent-Mother nor Respondent-Father had completed the necessary medical

       training to care for Jason at the time the Petition was filed. Although Respondent-

       Mother points out that she completed “some” of the training for Jason’s care during

       his six months in the NICU, this incomplete training was not sufficient for Jason to

       be discharged to her care. Moreover, even if Respondent-Mother had completed the

       necessary training, she would still not be capable of providing proper care on her own,

       as she did not have a second caretaker with the necessary medical training living in

       the home where she planned to raise Jason. Although Respondent-Mother indicated

       that she planned to “co-parent” with Respondent-Father, she refused to tell Social

       Worker Turner which home would be Jason’s primary residence or whether both

       parents would reside with Jason in the home. The trial court repeatedly found that

       no additional caretakers were presented by Respondent-Mother.

¶ 30         Second, the trial court properly concluded that Jason was neglected due to an

       injurious environment. Based on the trial court’s findings, Respondent-Mother’s

       home had a “smoky smell” when one of Jason’s nurses conducted a home visit, and

       Respondent-Father’s home also had a smoke odor and contained various smoking

       paraphernalia, including ashtrays and a bong.            Both parents also admitted to

       smoking, which is why they were not permitted to visit with Jason. Therefore, had
                                             IN RE: J.N.J.

                                           2022-NCCOA-785

                                          Opinion of the Court



       Jason been allowed to return home to live with Respondent-Mother or Respondent-

       Father, due to the presence of smoke odor and his respiratory condition, his home

       environment would result in a substantial risk of his physical impairment.

¶ 31         In addition to the presence of smoke odor in Jason’s environment, Respondent-

       Mother repeatedly engaged in relationships with domestic violence and failed to learn

       from her parenting and domestic violence courses.            As demonstrated by the

       adjudication of Jason’s siblings as neglected, Respondent-Mother’s history of poor

       decision-making and domestic violence contributed to Jason’s sisters being removed

       from her custody and recommended for adoption.            Additionally, in Jason’s case,

       Respondent-Mother’s relationship with Respondent-Father was a concern to DHHS

       and the trial court. The trial court expressed concern that “based upon her previous

       history of domestic violence, and having taken classes for domestic violence and was

       in therapy, . . . that [Respondent-Mother] was able to conceive a child with someone

       she did not know all of the background, who had a violent history or tendencies

       related to violence, specifically had [an] assault on a female conviction[,]” in addition

       to a misdemeanor child abuse conviction.

¶ 32         Although according to Respondent-Mother, Respondents were not in a

       relationship, the findings reflect that Respondent-Father instructed Respondent-

       Mother to lie to DHHS about Jason’s paternity, inventing the story about having

       intercourse with strangers at a party in Atlanta, and then further instructed
                                            IN RE: J.N.J.

                                          2022-NCCOA-785

                                         Opinion of the Court



       Respondent-Mother not to answer Social Worker Turner’s questions regarding their

       co-parenting plan. The trial court again expressed concern that Respondent-Mother

       “was able to be controlled by [Respondent-Father]” when “a component of the therapy

       is the Crossroads program in her other case, which identifies domestic violence skills,

       especially for battered women[,]” and Respondent-Father’s control over her “resulted

       in her telling the [D]epartment false information . . . , and [] it took her almost a

       month to tell the truth” about Respondent-Father’s paternity. The court further

       stated that Respondent-Mother “was unable to use the skills that she developed in

       her therapy and services provided to give truthful information or to assess intimate

       partners that she might come in contact with.” Given that Jason’s sisters were also

       removed    from   Respondent-Mother’s     care     over   domestic   violence   concerns

       contributing to their injurious environment, these findings regarding Respondent-

       Mother’s involvement with Respondent-Father amply support a failure to address

       these concerns and a repetition of that neglect.

¶ 33         We therefore hold, in light of the trial court’s supported findings, Jason was

       properly adjudicated a neglected juvenile.

       D. Dependency

¶ 34         A “dependent juvenile” is defined by statute as a “juvenile in need of assistance

       or placement because . . . the juvenile’s parent, guardian, or custodian is unable to

       provide for the juvenile’s care or supervision and lacks an appropriate alternative
                                            IN RE: J.N.J.

                                          2022-NCCOA-785

                                         Opinion of the Court



       child care arrangement.” N.C. Gen. Stat. § 7B-101(9) (2021). Therefore, a child is not

       dependent so long as there is one parent who can either care for the child or make

       appropriate alternative childcare arrangements for the child. In re Q.M., 275 N.C.

       App. 34, 42, 852 S.E.2d 687, 693 (2020). “Adjudicatory hearings for dependency are

       limited to determining only the existence or nonexistence of any of the conditions

       alleged in the petition.” Id. at 39, 852 S.E.2d at 691 (internal marks and quotation

       omitted). We have previously held that “the trial court must consider ‘the conditions

       as they exist at the time of the adjudication as well as the risk of harm to the child

       from return to a parent.’” In re F.S., 268 N.C. App. at 46, 835 S.E.2d at 473 (citation

       omitted).

¶ 35         Here, the trial court found that Jason should be adjudicated “dependent, as the

       parents lack an appropriate child care arrangement,” and thereby concluded that

       Jason was dependent as defined by N.C. Gen. Stat. § 7B-101(9). Because the trial

       court’s findings also addressed whether Respondents were “unable to provide proper

       care and supervision[,]” they supported the trial court’s adjudication of dependency.

¶ 36         As described above, the trial court properly found that Respondents were

       unable to provide the proper care and supervision Jason needed in his medically

       fragile state, due to the dangers posed by the smoke odor in their homes, their

       inability to complete the necessary medical training, and their inability to articulate
                                             IN RE: J.N.J.

                                           2022-NCCOA-785

                                          Opinion of the Court



       how, in their plan to “co-parent,” that Jason would be supervised full-time in the home

       by two trained caretakers as medically required for his release.

¶ 37         Likewise, the trial court properly found that the parents lacked an appropriate

       child care arrangement. Respondent-Father proposed his brother and sister-in-law,

       who later told Social Worker Turner that they were not willing to be Jason’s

       caretakers.   Respondent-Father’s mother also indicated she did not want to be

       considered as a caretaker and that she had no other family interested. Respondent-

       Father proposed no other possible caretakers. While Respondent-Mother vaguely

       indicated that she had “supports,” when asked for specific names by Social Worker

       Turner, she repeatedly failed to name any potential caretakers for Jason. Although

       Respondent-Mother argues on appeal that she suggested either her friend or sister to

       DHHS, social worker testimony demonstrated that neither Respondent-Mother’s

       friend or sister were approved by DHHS in the case involving Respondent-Mother’s

       other children, and therefore they were not considered in Jason’s case. Moreover, and

       more importantly, none of Respondent-Mother’s proposed arrangements accounted

       for the two full-time, live-in caretakers that were medically required for Jason’s care,

       and this is adequately reflected in the trial court’s findings.

¶ 38         Therefore, in light of the trial court’s supported findings, neither parent could

       care for Jason or make appropriate childcare arrangements for him, and Jason was

       properly adjudicated a dependent juvenile.
                                             IN RE: J.N.J.

                                           2022-NCCOA-785

                                          Opinion of the Court



       E. Constitutionally Required Findings

¶ 39         After adjudicating Jason neglected and dependent, the trial court found that it

       was “contrary to [his] health and safety to be returned to the custody of a parent” at

       that time, and that it was “in the best[] interest of the juvenile to remain in the legal

       and physical custody of” DHHS. Respondent-Mother argues that the trial court

       incorrectly applied the best interest of the child standard in “awarding custody of

       Jason” to DHHS without first making a finding that Respondent-Mother was “unfit”

       or “acted inconsistently with her constitutionally protected rights” as a parent.

       Respondent-Mother contends that her constitutional argument is automatically

       preserved under N.C. R. App. P. 10(a)(1). We disagree.

¶ 40         Parents have several constitutional protections arising from the Due Process

       and Equal Protection clauses of the Fourteenth Amendment, as well as the Ninth

       Amendment to the United States Constitution, as recognized by our Supreme Court

       in Petersen v. Rogers, 337 N.C. 397, 401, 445 S.E.2d 901, 903 (1994). However,

                    [n]othing in Petersen serves to negate our rules on the
                    preservation of constitutional issues. Thus, a parent’s
                    argument concerning his or her paramount interest to the
                    custody of his or her child, although afforded constitutional
                    protection, may be waived on review if the issue is not first
                    raised in the trial court.

       In re J.N., 381 N.C. 131, 133, 2022-NCSC-52, ¶ 8.

¶ 41         In In re J.N., our Supreme Court rejected an argument nearly identical to
                                            IN RE: J.N.J.

                                          2022-NCCOA-785

                                         Opinion of the Court



       Respondent-Mother’s. In that case, the respondent likewise argued that “the trial

       court erred by granting guardianship without first concluding that respondent was

       an unfit parent or had acted inconsistently with his constitutional right to parent[,]”

       and that this argument was “automatically preserved under N.C. R. App. P.

       10(a)(1)[.]” Id. at 132-33, 2022-NCSC-52 at ¶ 5-6. Our Supreme Court was not

       persuaded, and instead affirmed a unanimous decision from this Court, In re J.N.,

       276 N.C. App. 275, 2021-NCCOA-76, ¶ 8 (unpublished), ultimately holding that,

       because the respondent “failed to assert his constitutional argument in the trial

       court[,]” despite the respondent’s opportunity to do so, he had not properly preserved

       his constitutional argument for appeal. In re J.N., 381 N.C. at 133-34, 2022-NCSC-

       52 at ¶ 9-10.

¶ 42         Here, like the respondent in In re J.N., despite the trial court affording all

       parties an opportunity to present closing arguments at the conclusion of each hearing,

       Respondent-Mother did not raise a constitutional argument at either the adjudicatory

       or dispositional hearings. DHHS acknowledged that while reunification was still the

       goal of Jason’s permanent plan, DHHS recommended that he remain in DHHS

       custody for his health and safety. Although Respondent-Mother argued, inter alia,

       that she was capable of providing a safe, permanent home for Jason and wanted face-

       to-face visitation with him, she did not at any point argue that leaving Jason in DHHS

       custody was a violation of her constitutional rights. Therefore, because Respondent-
                                              IN RE: J.N.J.

                                             2022-NCCOA-785

                                         Opinion of the Court



       Mother was afforded an opportunity to raise her constitutional argument at trial and

       did not do so, we conclude that she has waived this argument for our review.

                                      III.     Conclusion

¶ 43         Because the trial court used logical reasoning to make adequate factual

       findings, supported by clear and convincing evidence, that supported an adjudication

       of Jason as neglected and dependent, the trial court’s order on adjudication is

             AFFIRMED.

             Judge DIETZ concurs.

             Judge MURPHY dissents by separate opinion.
        No. COA21-455 – In re: J.N.J.


              MURPHY, Judge, dissenting.


¶ 44          Though not addressed at length in the preceding opinion, I would first like to

       underscore the unprecedented nature of the Majority’s decision to base its

       determination, in any part, on findings of fact in an “orally rendered judgment” that

       does not appear in the trial court’s order. See supra ¶ 23. This is a remarkable

       departure from our ordinary review process which, having now been written into our

       precedent, will present an unworkable burden to future litigants challenging a trial

       court’s findings of fact—now, appellants must not only challenge findings committed

       to writing by the trial court, but also those the trial court declined to include in its

       order. While In re J.W. does allow for a degree of pragmatic leniency in our review,

       nowhere does it authorize us to upend the procedural norms of our abuse, neglect,

       and dependency jurisprudence by basing our review on findings outside the trial

       court’s written order.4 See In re J.W., 241 N.C. App. 44, 48-49, disc. rev. denied, 368

       N.C. 290 (2015),

¶ 45          Furthermore, while a trial court may quote a juvenile petition verbatim in its

       findings of fact without committing reversible error, it cannot do so at the expense of



              4  This is especially troubling given the stringency with which we typically limit the
       scope of our review on the basis that “unchallenged findings of fact are presumed to be
       supported by competent evidence and are binding on appeal.” In re R.D.B., 274 N.C. App.
       374, 379-80 (2020). While I do not dispute the practical necessity of that procedural rule, it
       strikes me as profoundly unprincipled that we would underscore the formal importance of
       the trial court’s written findings of fact when individual appellants might benefit from
       flexibility and leniency, only to treat the same findings with flexibility and leniency when
       appellants might benefit from formality.
                                             IN RE: J.N.J.

                                            2022-NCCOA-785

                                         MURPHY, J., dissenting



       having found the ultimate facts necessary to dispose of the case through a process of

       logical reasoning based on the evidentiary facts before it. When, on the other hand,

       a trial court’s findings of fact deviate from the evidence before it so significantly that

       whether its findings were based on logical reasoning becomes unclear, it reversibly

       errs.   Here, in quoting the juvenile petition verbatim, the trial court based its

       reasoning in the adjudication order so heavily on information that was not presented

       to the trial court as evidence that the central logic of its position became

       compromised.     This was reversible error, and I would remand for adequate

       factfinding.

                                          BACKGROUND

¶ 46           As discussed by the Majority, Jason was born prematurely in July 2019 at 25

       weeks and was placed in the newborn intensive care unit (“NICU”) to address his

       health needs related to his underdeveloped respiratory system. The following day,

       the Guilford County Department of Health and Human Services (“DHHS”) received

       a child protective services report indicating that Jason was born prematurely and

       placed into the NICU, that he would remain there for some time, and Respondent-

       Mother had other children in the custody of DHHS.

¶ 47           One day later, at the hospital where Respondent-Mother had given birth, a

       DSS employee spoke with Respondent-Mother regarding the allegations in the report.

       Over the following six months, DHHS had several meetings with Respondent-Mother
                                            IN RE: J.N.J.

                                           2022-NCCOA-785

                                        MURPHY, J., dissenting



       and Respondent-Father, including two Child and Family Team (“CFT”) meetings.

       Over the course of the meetings, DHHS determined that Jason was a neglected and

       dependent juvenile and, on 30 January 2020, filed a juvenile petition.

¶ 48         The trial court entered a non-secure Custody Order on 30 January 2020. After

       an evidentiary hearing, the trial court entered its Adjudication Order on 22 July 2020,

       finding Jason to be neglected and dependent pursuant to N.C.G.S. § 7B-807. See

       N.C.G.S. § 7B-807 (2021); see also N.C.G.S. § 7B-101 (2021). On 29 July 2020, the

       trial court entered its Amended Adjudication Order, with the only amendment being

       a change to the file number in the order. On 18 May 2021, the trial court entered its

       Disposition Order that ordered legal and physical custody of Jason remain with

       DHHS and kept him in his foster placement. Respondent-Mother timely appeals.

                                            ANALYSIS

¶ 49         Respondent-Mother argues (A) the trial court erred in adjudicating Jason

       neglected because “it failed to make findings of fact based upon clear and convincing

       evidence”; (B) the trial court committed reversible error in adjudicating Jason

       neglected and dependent because it “failed to make necessary findings of fact, there

       was insufficient evidence to support the findings of fact, and the findings which are

       supported by the evidence are insufficient to support its conclusions of law”; and (C)

       the trial court “incorrectly applied the best interest of the child standard in awarding

       custody of [Jason] to [DHHS] without first finding [Respondent-Mother] was unfit or
                                             IN RE: J.N.J.

                                            2022-NCCOA-785

                                         MURPHY, J., dissenting



       had acted inconsistently with her constitutionally protected rights as a parent.” I

       would remand on the basis of Respondent-Mother’s first argument and, as a result,

       would not reach her remaining arguments on appeal.

¶ 50         “The role of this Court in reviewing a trial court’s adjudication of neglect and

       abuse is to determine ‘(1) whether the findings of fact are supported by “clear and

       convincing evidence,” and (2) whether the legal conclusions are supported by the

       findings of fact[.]’” In re T.H.T., 185 N.C. App. 337, 343 (2007) (quoting In re Gleisner,

       141 N.C. App. 475, 480 (2000)), aff’d as modified, 362 N.C. 446 (2008). “If such

       evidence exists, the findings of the trial court are binding on appeal, even if the

       evidence would support a finding to the contrary.” Id.

¶ 51         However, as we discussed in In re H.P., the trial court’s findings of fact must

       display a “process[] of logical reasoning[] based on the evidentiary facts before it” that

       results in a finding of “the ultimate facts necessary to dispose of the case”:

                    The Juvenile Code provides that adjudication orders “shall
                    contain appropriate findings of fact and conclusions of law.”
                    [N.C.G.S.] § 7B-807(b) [(2021)]. Rule 52 of our rules of civil
                    procedure mandates the trial court make findings of “facts
                    specially and state separately its conclusions of law
                    thereon . . . .” [N.C.G.S.] § 1A-1, Rule 52 [(2021)]. “[T]he
                    trial court’s factual findings must be more than a recitation
                    of allegations. They must be the specific ultimate facts . . .
                    sufficient for the appellate court to determine that the
                    judgment is adequately supported by competent evidence.”
                    In re Anderson, 151 N.C. App. 94, 97[] . . . (2002) (citing
                    Montgomery v. Montgomery, 32 N.C. App. 154, 156-57[] . .
                    . (1977)). It is “not per se reversible error for a trial court’s
                                              IN RE: J.N.J.

                                             2022-NCCOA-785

                                          MURPHY, J., dissenting



                     fact findings to mirror the wording of a petition or other
                     pleading prepared by a party . . . . this Court will examine
                     whether the record of the proceedings demonstrates that
                     the trial court, through processes of logical reasoning,
                     based on the evidentiary facts before it, found the ultimate
                     facts necessary to dispose of the case.” In re J.W., 241 N.C.
                     App. 44, 48-49, . . . disc. review denied, 368 N.C. 290[] . . .
                     (2015). “Ultimate facts are the final resulting effect
                     reached by processes of logical reasoning from the
                     evidentiary facts.” In re Anderson, 151 N.C. App. at 97[;] .
                     . . see also In re H.J.A., 223 N.C. App. 413, 418[] . . . (2012).

       In re H.P., 278 N.C. App. 195, 2021-NCCOA-299, ¶ 23, appeal dismissed, 379 N.C.

       155 (2021).

¶ 52          In that case, “the trial court made forty-seven findings of fact in the

       adjudication order”; however, “many of the findings of fact in the adjudication order

       [were] mere recitations of the allegations in Exhibit A that was attached to the

       juvenile petition.” Id. at ¶ 24. “Several of the trial court’s findings [were] verbatim

       recitations of the allegations in the juvenile petition. Four of the trial court’s findings

       expressly state[d] that ‘there was not evidence’ to support other allegations the trial

       court found as fact in the adjudication order.” Id. “Although not explicitly stated,

       three other findings of fact by the trial court recognize[d] that there was insufficient

       evidence to support the allegations accepted as fact in other findings.” Under the

       circumstances, we held that the findings of fact were mere recitations of allegations

       because there was no evidence presented to support the allegations otherwise. Id. at

       ¶ 26. We also held “the trial court did not, through the process of logical reasoning,
                                             IN RE: J.N.J.

                                           2022-NCCOA-785

                                        MURPHY, J., dissenting



       find ultimate facts necessary to dispose of the case.” Id. (marks omitted).

¶ 53         The Majority correctly points out that, when reviewing the trial court’s

       factfinding, pragmatism requires that we do not review challenged findings that are

       unnecessary to support a trial court’s determination and that we review only the

       proper findings when determining whether the findings of fact support the

       conclusions of law. See supra ¶¶ 14, 17. However, I do not believe—as it is clear we

       did not believe in In re H.P.—that the limitation of our review to the dispositive

       features of the findings of fact frees the trial court from its duty to issue its orders

       above a minimum standard of clarity and coherence. The limitation of our analysis

       to the facts necessary to support the trial court’s determination is, as I understand it,

       an exercise in resolving factual disagreement; it operates similarly to surplusage in

       a criminal indictment, freeing the judicial system from the need to undo and redo

       procedures simply because a document was more specific than necessary. See State

       v. Bollinger, 192 N.C. App. 241, 246 (2008) (“Allegations beyond the essential

       elements of the crime sought to be charged are irrelevant and may be treated

       as surplusage.”), aff’d, 363 N.C. 251 (2009); see also Surplusage, Black’s Law

       Dictionary (9th ed. 2009) (“1. Redundant words in a statute or legal instrument;

       language that does not add meaning . . . 2. Extraneous matter in a pleading . . . .”).

¶ 54         Conversely, the trial court’s responsibility to “find ultimate facts necessary to

       dispose of the case” through a “process of logical reasoning” necessarily reflects a
                                              IN RE: J.N.J.

                                            2022-NCCOA-785

                                         MURPHY, J., dissenting



       concern not only for whether the facts found were actually supported, but also

       whether the trial court evaluated the case with adequate care and consideration. In

       re H.P., 2021-NCCOA-299 at ¶ 26. If it were truly the case that the trial court’s

       findings of fact could be upheld as liberally as the Majority claims, then this

       requirement would have virtually no meaning; any amount of disarray or patent

       absence of logic in a trial court’s factfinding would be tolerable as long as some subset

       of propositions cherry-picked from the document—no matter how small—could

       amount to a justification of the result. Whatever description may apply to such a

       scenario, it would not be a “process[] of logical reasoning . . . .” Id.

¶ 55          Bearing the above in mind, I turn to Respondent-Mother’s specific argument

       on appeal. She contends that Findings of Fact 14 through 27 are “mere recitations of

       statements made to [DHHS] and are not supported by the evidence.” Here, the

       challenged findings of fact state:

                     14. The Guilford County Department of Health and Human
                     Services received a report on [29 July 2019]. Reporter
                     stated that [Respondent-Mother] gave birth to a newborn
                     baby on [28 July 2019]. Reporter stated that the infant was
                     born at 25 weeks and will remain in the NICCU [sic] for a
                     while. Reporter advised [Respondent-Mother] has other
                     kids in the custody of GCDHHS.             At that time,
                     [Respondent-Mother] refused to give the name of the
                     biological father.

                     15. On [30 July 2019] [DSS employee] Turner went to the
                     Greensboro Women’s Hospital and spoke with
                     [Respondent-Mother] and observed the infant in the
                      IN RE: J.N.J.

                     2022-NCCOA-785

                  MURPHY, J., dissenting



incubator in the NICU with [Respondent-Mother]. [DSS
employee] Turner addressed the allegations and inquired
about [Respondent-Mother’s] plan. [Respondent-Mother]
advised that she currently has a foster care case with her
two daughters due to them being present during a domestic
violence incident with her boyfriend at that time. [DSS
employee] Turner inquired about [Respondent-Mother’s]
case plan with her daughters, and [Respondent-Mother]
stated that she has done everything that was required of
her by the Department including domestic violence classes,
drug reassessment classes, therapy and parenting classes.
[Respondent-Mother] stated that she has not had contact
with her abuser, she moved, changed her phone number
and blocked him on all social media. [Respondent-Mother]
shared that visitation was stopped by the Department
because she asked her daughter how her father was doing
and told her to tell him she said hello. [Respondent-
Mother] received an email afterwards stating that she
would no longer have visitation due to her mentioning the
child’s father.     [Respondent-Mother] explained her
interpretation of the rules was that she was not supposed
to ask about his visitation and did not know she could not
ask anything or mention him at all; and because it was
unclear, her visits were taken. [DSS employee] Turner
explained that a Child and Family Team Meeting (“CFT”)
would have to be scheduled to address the plan for the
child. [Respondent-Mother] advised that she does not want
[Jason] in foster care and would prefer for him to go to a
family member and listed her sister . . . . [DSS employee]
Turner asked for the name of [Jason’s] father, and
[Respondent-Mother] stated that she honestly did not
know because it could be one of several men with whom she
had intercourse at a party in a different state during the
holiday season of 2018. [DSS employee] Turner requested
any names or any information she could recall, and
[Respondent-Mother] stated that she had no information.

16. On [16 August 2019], the Department held a Child and
Family Team Meeting (CFT) facilitated by Supervisor
                          IN RE: J.N.J.

                        2022-NCCOA-785

                     MURPHY, J., dissenting



Rhonda Oboh, present were: [DSS employee] Turner,
Supervisor Sherline McLean, [DSS employee] Kimberly
Young, Supervisor Rose Cromartie, [Respondent-Mother],
Godmother [], maternal aunt . . . , friend . . . , friend . . . and
friend . . . . During this meeting the issues discussed were
as follows: (1) CPS report received on [29 July 2019]; (2)
newborn child was born with medical issues; (3)
[Respondent-Mother’s] other children currently in DSS
custody[;] and (4) safety concerns for this child.
[Respondent-Mother] stated that she has worked her case
plan, and her situation is not the same as when her other
children came into custody. The Department was also
concerned as to who the father is of this child. [Respondent-
Mother] stated that she did not know who the father was,
there were the potential of 2 fathers. [Respondent-Mother]
gave two names, one of which . . . she advised was the
homeowner of where the party was where she became
heavily intoxicated and engaged in sexual relations.
[Respondent-Mother] stated that it was an emotional time
for her as her children were taken into custody, so she went
out on the town in Atlanta. [Respondent-Mother] appeared
to know nothing about the men she slept with.
[Respondent-Mother] stated that she just signed a lease to
her new house. [Respondent-Mother] presented a copy of
the lease. Ms. McLean explained that the Department
continues to be concerned about the choices that she is
making and concerned about her not demonstrating
parenting skills that she has learned in her parenting
classes. It was stated that at that time [Respondent-
Mother] could not have unsupervised visits with her
children in custody based on the last court hearing. The
next court date was [23 October 2019]. The children had
been in custody for 16 months, and [Respondent-Mother]
had two violations since the children came into custody.
[Respondent-Mother] was concerned that someone told her
children that she had a new baby and she instructed the
[DSS employee] and supervisor not to tell her children
about the baby. Ms. McLean explained that [neither] she
nor [DSS employee] Young told the children about the
                       IN RE: J.N.J.

                     2022-NCCOA-785

                   MURPHY, J., dissenting



baby. Ms. McLean asked [Respondent-Mother] if she told
the therapist, Lisa Partin. [Respondent-Mother] stated no.
[Respondent-Mother] is currently in therapy with Ms.
Michelle Seeley and there have been concerns by the
Department as to whether she is providing appropriate
treatment to [Respondent-Mother]. [Respondent-Mother]
was asked about the current status of her newborn and she
advised that he is in the NICU born at 25 weeks, currently
28 weeks gestational. Not ready for discharge for 6 more
weeks. [Respondent-Mother] was breast feeding. He
weighed 1 lb. at birth and at the time of this CFT, he
weighed 2 lbs. 5 oz. with no special needs except for him
being on a breathing machine until he can breathe on his
own. [DSS employee] Turner sent a diligent efforts search
for [the man identified as the potential father].

17. On [19 August 2019], [DSS employee] Turner received
an email from [Respondent-Mother] advising that she
found the father of [Jason] and provided his contact
information.

18. On [27 August 2019], [DSS employee] Turner and
Social Worker Supervisor Cromartie met with
[Respondent-Father] and collected a DNA sample to
determine paternity. [DSS employee] Turner inquired
about his plan for the child and any other placement
options for him. [Respondent-Father] advised that he
would be taking care of [Jason] and maybe [Respondent-
Father’s] mother, but he was not certain if she could. [DSS
employee] Turner asked about the status of the
relationship with [Respondent-Mother] and he advised
that they are in a relationship and had been for
approximately 1 year. [DSS employee] Turner inquired
about his criminal background and he advised that he has
had several charges and convictions including assault on a
female and was just released from prison not long ago.
[Respondent-Father’s] criminal record dates back to 2003
and reflects various larceny and robbery charges as well as
assault with a deadly weapon on a government official,
                       IN RE: J.N.J.

                      2022-NCCOA-785

                   MURPHY, J., dissenting



resisting public officer, felony and misdemeanor probation
violations, contributing to the delinquency of a minor,
traffic violations, flee and eluding arrest, possession with
intent to distribute marijuana, cocaine, and possession of
marijuana charges, possession of firearm by felon, assault
on a female, communicating threats, assault with intent to
inflict serious injury, and misdemeanor child abuse.

19. On [17 September 2019], [DSS employee] Turner
received the DNA test results which confirmed by 99.99%
probability of paternity that [Respondent-Father] is the
biological father of [Jason].

20. On [30 October 2019], [DSS employee] Turner called
[Respondent-Father] after reviewing missed calls from the
number provided for him, although the phone number ID
reflected [Respondent-Mother’s] name. [DSS employee]
Turner spoke with him and requested to visit his home.
[DSS employee] Turner requested to visit his home on [1
November 2019] at 1pm and [Respondent-Father] agreed.
On [1 November 2019], [DSS employee] Turner and
GCDHHS Nurse Brown went to the home for the
appointment and discovered that no one was home.

21. On [7 November 2019], [DSS employee] Turner
conducted a home visit with [Respondent-Father] and
noted that the home had an odor of lingering smoke residue
that of cigarettes and what appeared to be marijuana. [DSS
employee] Turner noticed various ashtrays full of cigarette
butts and a glass bong in a back room/den area of the home.
[DSS employee] Turner addressed the smoke odors and
smoking paraphernalia.        [Respondent-Father] denied
owning the glass bong pipe but stated that he does engage
in marijuana and cigarette use. [DSS employee] Turner
inquired about the status of his relationship with
[Respondent-Mother]. He advised that they were in an on
and off relationship over the last year. However, he
advised that he “can’t deal with her and all that drama and
attitude” and he is no longer in a relationship with her.
                       IN RE: J.N.J.

                      2022-NCCOA-785

                   MURPHY, J., dissenting



[DSS employee] Turner asked when he became aware that
[Respondent-Mother] was pregnant and when he became
aware that the infant might be his biological child.
[Respondent-Father] advised that he knew [Respondent-
Mother] was pregnant from the beginning of her pregnancy
and he has always known that the child was his. He stated
that [Respondent-Mother] called him one day stressing
that the Department was repeatedly requesting the name
of the father. He advised that he instructed [Respondent-
Mother] to tell the Department that he is the father since
it was the truth and they both knew he is the father.

22. On [20 November 2019], [DSS employee] Turner was
informed that the plan for [Respondent-Mother’s]
daughters had been changed to adoption due to
[Respondent-Mother] being out of compliance with the
majority of her case plan, including not being able to
successfully demonstrate a change in improving her
decision-making regarding parenting and relationships,
understanding of domestic violence and properly vetting
partners.

23. On [6 December 2019], a Child and Family Team
meeting (CFT) was held at Wake Forest Baptist Hospital
NICU. The attendees included: [Respondent-Father],
[Respondent-Mother], Lee Daniels -Hospital [Social
Worker], Rachel Miller- MD-Neonatology, Julie Kerth-
Nurse     Practitioner-Pediatric    Pulmonology,     Shana
Crabtree-Pediatric Pulmonology Attending, Theresa
Merrill- RN CC4C Case Nurse Manager, Rykiell Turner-
CPS [DSS employee], Susie Edwards-CPS Social Worker
Supervisor[,] [and several family friends or relatives]. The
medical team advised of the child’s medical needs including
a tracheal tube, a ventilator and ongoing developmental
needs due to underdeveloped airways and his premature
status. Medical Staff advised that there would need to be
2 fully trained 24-hour caregivers prior to discharge.
Restrictions included no smoking in the home, vehicles or
smoke residue on the hands or clothes of anyone providing
                       IN RE: J.N.J.

                     2022-NCCOA-785

                   MURPHY, J., dissenting



care for or being with [Jason]. [Respondent-Father]
advised that he needed to take some time and consider the
information and speak with his employer. He shared that
he is a very hard sleeper and doesn’t hear alarms while
sleeping.     [Respondent-Mother] and her supports
recommended that the child be placed in her care. The
Department noted ongoing concerns and provided various
options for the care and placement of [Jason]. During the
CFT, [Respondent-Father] stated that he encouraged
[Respondent-Mother] to be dishonest with the Department
about her initial story about [Jason’s] conception and
naming the father. [Respondent-Mother] advised that this
was true. [DSS employee] Turner inquired about the
current status of their relationship and their plan for his
care. [Respondent-Mother] advised that they were only co-
parenting. [DSS employee] Turner asked what that meant
and what that looked like, and [Respondent-Mother]
advised that they communicate regarding [Jason’s] care
and updates. [DSS employee] Turner asked who the
trained caretakers would be for [Jason] as [Respondent-
Father] expressed his plan to care for him. [DSS employee]
Turner asked whose home would be the primary residence
and whether the other parent would join them at that
home.     [Respondent-Father] instructed [Respondent-
Mother] not to answer [DSS employee] Turner. After the
CFT was concluded, Nurse Merrill advised that when she
visited [Respondent-Mother’s] home, there was a “smokey
smell” that she would be working with [Respondent-
Mother] on the smell.

24. On [18 December 2019], a meeting was held with
[Respondent-Mother] per her request and present were,
CC4C Nurse Manager Merrill, [DSS employee] Turner,
Social Worker Supervisor Susie Edwards, Foster Care
[DSS employee] Kimberly Young, Program Manager
Carole Allison, Foster Care Program Manager Karen
Williamson, the father was not in attendance. The
Department’s concerns were re-explained to [Respondent-
Mother] as well as other placement options including
                                    IN RE: J.N.J.

                                  2022-NCCOA-785

                               MURPHY, J., dissenting



            transfer of custody to caretakers identified by [Respondent-
            Father] and she was asked if she had any other placement
            options for the child and she advised she did not have any
            additional placement options.

            25. On [14 January 2020], [DSS employee] Turner spoke
            with . . . [Respondent-Father’s] sister in-law and identified
            caretaker. [Respondent-Father’s sister in-law] advised
            that although she still wanted to be the caretaker for
            [Jason], she and her husband felt that there were too many
            concerns regarding [Respondent-Mother], and they would
            no longer [be] interested in being the caretakers for
            [Jason].

            26. On [23 January 2020], [DSS employee] Turner called
            and spoke with . . . [Respondent-Father’s] brother and
            desired potential caretaker. [Respondent-Father’s brother]
            advised that he and his wife have decided to no longer be
            the caretakers for [Jason]. [Respondent-Father’s brother]
            advised that he had not heard from his brother regarding
            any other plans. [DSS employee] Turner asked if their
            mother would be an option and [Respondent-Father’s
            brother] stated that they had not discussed it since she was
            caring for another grandchild and they did not want to add
            additional burdens to her. [DSS employee] Turner called
            [Respondent-Father] and was unable to leave a voicemail
            as it was not set up. [DSS employee] Turner sent
            [Respondent-Father] a text requesting that he contact
            [DSS employee] Turner to address a plan of care for [Jason]
            with no response as of [30 January 2020].

            27. On [24 January 2020], [DSS employee] Turner phoned
            . . . paternal grandmother of [Jason] and inquired about her
            interest and ability to be a possible caretaker and
            placement option for [Jason]. [She] advised that she would
            not be able to care for or be a placement option for [Jason].

These findings are nearly identical to paragraphs 4 through 17 of Exhibit A of the

juvenile petition, although the language has been updated in most places to remove
                                             IN RE: J.N.J.

                                           2022-NCCOA-785

                                        MURPHY, J., dissenting



       abbreviations. Additionally, of the three handwritten edits to Exhibit A, only one was

       incorporated into the findings of fact.

¶ 56         Bearing in mind the principles of In re: H.P., I agree with Respondent-Mother.

       Against a comprehensive review of the Record and the transcript of the adjudicatory

       hearing, a significant portion of these findings of fact are entirely unsupported by the

       evidence at the adjudicatory hearing.        These unsupported aspects include, in

       significant part, Respondent-Mother’s alleged statements about the status of her case

       involving her daughters in Finding of Fact 15; the attendees of the Child and Family

       Team Meetings, the information regarding Respondent-Mother’s daughters and

       therapist Lisa Partin, Jason’s weights, and the reference to the diligent efforts search

       in Finding of Fact 16; the status of Respondent-Mother’s and Respondent-Father’s

       relationship, Respondent-Father’s statements regarding his criminal history, and

       several of the crimes included in his criminal record in Finding of Fact 18; the entirety

       of Findings of Fact 19 and 20; the status of Respondent-Mother and Respondent-

       Father’s relationship, Respondent-Father’s statements concerning the relationship,

       and some of Respondent-Father’s statements concerning the false paternity story in

       Finding of Fact 21; some of the attendees of the CFT meeting, Respondent-Mother’s

       recommendation for the child’s placement, and the statement that there was a smoky
                                               IN RE: J.N.J.

                                            2022-NCCOA-785

                                         MURPHY, J., dissenting



       smell in Respondent-Mother’s home5 in Finding of Fact 23; the attendees of the

       meeting that Respondent-Mother requested in Finding of Fact 24; Respondent-

       Father’s brother’s statements regarding other plans and the difficulty reaching

       Respondent-Father in Finding of Fact 26; and the dates provided in Findings of Fact

       17 through 22 and 25 through 27.

¶ 57          Here, like in In re H.P., I struggle to conclude that “the record of the

       proceedings demonstrates that the trial court, through processes of logical reasoning,

       based on the evidentiary facts before it, found the ultimate facts necessary to dispose

       of the case.” Id. at ¶ 23 (quoting In re J.W., 241 N.C. App. at 48-49). While “[i]t is

       not per se reversible error for a trial court’s fact findings to mirror the wording of a

       petition or other pleading prepared by a party,” the trial court’s findings of fact that

       mirror the juvenile petition in this case so frequently contain statements unsupported

       by evidence on the Record that they do not appear to reflect the trial court’s own

       “processes of logical reasoning.” Id.




              5 I note that there was some discussion of this statement by Nurse Merrill on cross-
       examination only. There was also some indication that the house smelled like incense from
       DSS employee Young; however, the allegations of the juvenile petition do not mention
       Respondent-Mother’s smelling of smoke other than in reference to Nurse Merrill. See In re
       A.B., 179 N.C. App. 605, 609 (2006) (emphasis added) (“Unlike in the dispositional stage,
       where the trial court's primary consideration is the best interest of the child and any
       evidence which is competent and relevant to a showing of the best interest of that child
       must be heard and considered by the trial court, evidence in the adjudicatory hearing is
       limited to a determination of the items alleged in the petition.”).
                                               IN RE: J.N.J.

                                              2022-NCCOA-785

                                           MURPHY, J., dissenting



¶ 58          Admittedly, this case is distinct from In re H.P. in two ways. First, the findings

       of fact did not undermine other findings of fact. Second, DHHS’s case was not limited

       to Exhibit A as DHHS presented the testimony of two DSS employees that included

       matters outside the scope of Exhibit A.           Nonetheless, our task is to determine

       “whether the record of the proceedings demonstrates that the trial court, through

       processes of logical reasoning, based on the evidentiary facts before it, found the

       ultimate facts necessary to dispose of the case.” Id. (quoting In re J.W., 241 N.C. App.

       at 48-49); see also In re Anderson, 151 N.C. App. at 97 (“Ultimate facts are the final

       resulting effect reached by processes of logical reasoning from the evidentiary facts.”).

       And, reviewing the findings of fact holistically, it did not.6 The findings of fact in the



              6 I also note that the facts of this case are similar to those of In re O.W. See
       generally In re O.W., 164 N.C. App. 699 (2004). In In re O.W., we reversed an adjudication
       order based on the respondent-mother’s argument that the trial court erred by failing to
       make ultimate findings of fact. The order in In re O.W. contained “twenty findings of fact,
       fifteen of [which] [were] a verbatim recitation of the facts stated in [the] petition for abuse
       and neglect, some of which [were] unsupported by any evidence.” Id. at 702. We noted that
       several of the findings of fact were simple recitations of what someone else had told the
       DSS and that there was a lack of clarity regarding whether the trial court found an event
       had occurred or found DSS concluded there was an injurious environment based upon what
       someone told them. Id. We held:

                     [T]he trial court’s findings are not “specific ultimate facts,”
                     which are sufficient for this Court to determine that the
                     adjudication of abuse and neglect is adequately supported by
                     competent evidence. We remand this order to the trial court to
                     make appropriate findings of fact, not inconsistent with this
                     opinion. It is unnecessary for us to address the remainder of
                     [the] respondent’s [issues on appeal].
                                            IN RE: J.N.J.

                                           2022-NCCOA-785

                                        MURPHY, J., dissenting



       trial court’s Amended Adjudication Order in this case were not “specific ultimate

       facts,” and the Record does not demonstrate “that the trial court, through processes

       of logical reasoning, based on the evidentiary facts before it, found the ultimate facts

       necessary to dispose of the case.” In re H.P., 278 N.C. App. 195, 2021-NCCOA-299 at

       ¶ 23. As a result, I would remand this order to the trial court to make appropriate

       findings of fact based upon the evidence, and I need not reach the other issues on

       appeal.

                                          CONCLUSION

¶ 59          The trial court’s Amended Adjudication Order quoted the language included in

       the juvenile petition verbatim, including information not presented at the

       adjudicatory hearing at any point and only presented in the juvenile petition. Due to

       the pervasive reference to information that was not presented at the hearing, I cannot

       conclude “that the trial court, through processes of logical reasoning, based on the

       evidentiary facts before it, found the ultimate facts necessary to dispose of the case.”

       Id. This constituted reversible error, and I would vacate the Amended Adjudication

       Order and related Disposition Order and remand for the entry of appropriate findings

       of fact based upon the evidence. Furthermore, for the reasons stated in the first




       Id. at 704.
                                           IN RE: J.N.J.

                                          2022-NCCOA-785

                                       MURPHY, J., dissenting



       paragraph of this opinion, I would not allow the trial court’s “orally rendered

       judgment” to play any role in our review.

¶ 60         For these reasons, I respectfully dissent.